Citation Nr: 1309865	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability. 

3.  Entitlement to service connection for laryngitis and bronchitis. 

3.  Entitlement to service connection for bilateral weakness of the peripheral vestibular system, claimed as a balance disorder, to include as secondary to service-connected tinnitus. 

4.  Entitlement to an increased rating for a right elbow disability, currently rated 10 percent disabling. 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2003, August 2007, and December 2008, by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In December 2006, the Board remanded the issues of entitlement to a rating in excess of 10 percent for postoperative bursitis and epicondylitis of the right elbow and entitlement to service connection for laryngitis and bronchitis for the issuance of a statement of the case, which was issued in May 2009.  In a decision in May 2010, the Board determined that the Veteran did not perfect an appeal with respect to these issues and therefore, they were not before the Board.  However, evidence that was not before the Board in May 2010, shows that the Veteran did perfect a timely appeal of those issues and they will be considered in this decision. 

In March 2012, the Board remanded these matters for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Pursuant to the Board's March 2012 remand instructions, VA issued the Veteran a March 2012 letter requesting him to identify private medical providers that have treated him and to submit VA Form 21-4142 for each non-VA health care provider to allow VA to obtain the identified records.  A December 2012 supplemental statement of the case continued the denial of each of the claims on appeal, noting that a May 2012 lay statement had been received from the Veteran, but no other response, and it was assumed that the Veteran had no other evidence to submit. 
However, in January 2013, an August 2012 letter from the Veteran was forwarded to the Board, in which he indicated that he was submitting a VA Form 21-4142 for review and action in conjunction with his appeal.  However, the VA form 21-4142 expressly identified as enclosed by the Veteran was not attached to the letter that was forwarded to the Board.

The letter was dated stamped as received VA on September 20, 2012, three months prior to the issuance of the December 2012 supplemental statement of the case.  Therefore, the Board finds that to ensure the Veteran all due process that the claims file should be returned so that a new VA Form 21-4142 can be solicited from the Veteran because the previous one, even if found, has most likely expired.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit another completed VA Form 21-4142 with the same information as the one submitted in September 2012.

2.  If a new VA Form 21-4142 is received from the Veteran, request the identified medical records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  The Veteran should be advised that in the alternative, he may obtain the medical records and submit them. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


